 Case 2:14-cv-04090-JBW-RML Document 317 Filed 09/09/19 Page 1 of 3 PageID #: 7548
WOLF                 NEW YORK

                     845 Third Avenue
                                           HOUSTON

                                           2929 Allen Parkway
                                                                       PUERTO RICO

                                                                      654 Plaza, Suite 1001
                                                                                              WEB

                                                                                              wolfpopper.com
POPPER               New York, NY 10022    Suite 200                  654 Munoz Rivera Ave
                                           Houston, TX 77019          San Juan, PR 00918
LLP                  (212) 759-4600
                                           (713) 522-4529             (787) 522-0200

    Direct Dial (212) 451-9606
    Email: Ilevy@wolfpopper.com




                                                              September 9, 2019



    Honorable Jack B. Weinstein
    United States District Court Judge
    225 Cadman Plaza
    Brooklyn, NY 11201

                             RE:   Belflore v. The Proctor & Gamble Co., 14 Civ. 4090 (JBW)
                                   Kurtz v. Kimberly-Clark Corp., 14 Civ. 1142 (JBW)

    Dear Judge Weinstein:

            On August 19, my office, on behalf of all parties, sent an email to June Lowe requesting
    an advancement of the hearing date originally scheduled for October 9 (ECF No. 312 — Belfiore)
    as that date conflicts with Yom Kippur (see attached email). On that day Ryan O'Neil (covering
    case manager) replied in an email that he would set up a tentative date for Monday, October 7
    and he would confirm with Ms. Lowe upon her return to work (see attached). In response to
    Rachel Lamorte's request of September 6, 2019 (attached), we reiterate our request to advance
    the hearing date to October 7.

                                                 Respectfu         submitted,



                                                 Lester




                                                        5'5
    Case 2:14-cv-04090-JBW-RML Document 317 Filed 09/09/19 Page 2 of 3 PageID #: 7549

Lester L. Levy

From:                              June_Lowe@nyed.uscourts.gov
Sent:                              Monday, August 19, 2019 4:07 PM
To:                                Matthew Insley-Pruitt
Cc:                                'Hunt, Adam .1.; 'Joyce, Eamon P.'; Patt, Eileen; 'Weinberger, Harold P.'; Bergin, James M.;
                                   McCall, Kara L.; Lester L. Levy; 'Mark S. Reich'; Sean M. Zaroogian; Vince Serra
Subject:                           Re: Belfiore and Kurtz Oral Argument Dates



Good Afternoon,


I am covering for June Lowe while she is away from the office for the next two weeks. She is expected to return on
Tuesday, September 3. In the meantime, I will set a tentative date for Monday, October 7th, 2019 at
10:30 a.m. I will confirm this with Ms. Lowe upon her return to work, but there shouldn't be a problem with the request.
Should you have any further questions or concerns, you may also contact me at 718-613-2373 or by e-mail at
Ryan_O'Neil-Berven@nyed.uscourts.gov.

Kind Regards,

Ryan O'Neil
(covering case manager)




From: Matthew Insley-Pruitt <MInsley-Pruitt@wolfpoppercom>
To:    "June_Lowe@NYED.USCOURTS.GOV" <June_Lowe@NYED.USCOURTS.GOV>,
Cc:    "Lester L. Levy" <LLevy@wolfpopper.com >, "Sean M. Zaroogian"
      <SZaroogian@wolfpopper.com>, "Mark S. Reich"
      <mreich@rgrdlaw.com>, "Vince Serra" <vserra@rgrdlaw.com >,
      "McCall, Kara L." <kmccall@sidley.com>, "Joyce, Eamon P."
      <ejoyce@sidley.com >, "Bergin, James M." <JBergin@mofo.com >,
      "Hunt, Adam J." <AdamHunt@mofo.com >, "Weinberger, Harold
       P." <hweinberger@KRAMERLEVIN.com >, "Patt, Eileen"
      <EPatt@KRAMERLEVIN.com>
Date: 08/19/2019 03:20 PM
Subject:Belfiore and Kurtz Oral Argument Dates




Ms. Lowe,


I am writing on behalf of the parties in the Kurtz and Belfiore matters.
Judge Weinstein recently set the hearing for oral argument on the issues raised in the recent evidentiary hearing for
October 9 (ECF No. 312 in Belfiore). Because of Yom Kippur, the parties cannot attend that day, and there are conflicts
on October 10 and 11.
The parties would propose a hearing on either October 7 or October 8 (as long as we finish by 2:00 on the 8th). If the
Court is not available then, perhaps the easiest solution is to provide us with possible dates and we can see what works
best.

Matthew Insley-Pruitt
   Case 2:14-cv-04090-JBW-RML Document 317 Filed 09/09/19 Page 3 of 3 PageID #: 7550
Wolf Popper LLP
845 Third Avenue
New York, New York 10022
Tel: (212) 451-9621
Fax: (212) 486-2093
www.wolfpopper.com
minsley-pruitt@wolfpopper.com




                                           2
